Per Curiam.
While sitting in their automobile in the parking lot of the Pontiac State Police Post on December 19, 1980, plaintiffs Richard and Robert Wyss were injured when defendant, a detective sergeant and firearms instructor, negligently discharged a rifle while attempting to unload it. The bullet shattered the Wyss automobile window, creased Richard’s back and entered Robert’s cheek, exiting through his mouth. Plaintiffs filed suit against defendant individually. Defendant answered admitting negligence and moved for summary judgment on grounds of governmental immunity. The motion was granted December 13, 1983, and plaintiffs appeal as of right.
On appeal plaintiffs argue that statutory governmental immunity, MCL 691.1407; MSA 3.996(107), applies only to governmental agencies and should not be extended to individual employees. Plaintiffs also urge this Court to adopt the "discretionary/ ministerial” standard rather than the "scope of employment” standard.
For the reasons set forth in detail in this Court’s published opinion in McGhee v Bhama, 140 Mich App 49; 363 NW2d 293 (1985), released on even date herewith, plaintiffs’ claims are rejected.
Affirmed.